DETAILED ACTION
This action is responsive to claims filed 29 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 were pending in the previous Office action mailed 29 March 2022.
Claim 3 has been canceled and claims 1, 4-7, 11, 13 and 16 have been amended.
Claims 1-2 and 4-20 remain pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because of the new election/restriction requirement provided below.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 4-10 and 16-20, drawn to a sidelink communication method, classified in H04W 72/02.
II. Claims 11-15, drawn to a method of location-based sidelink hybrid automatic repeat request transmission in a new radio communications system, classified in H04L 5/0055.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed  have a materially different effects - Group I being a method requiring generating sidelink control information, and Group II being a method requiring determining alternative configurations. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification. The newly amended limitations "wherein the first communication zone is associated with a first configuration; and wherein at least one second communication zone of the plurality of communication zones is also associated with a second configuration that is optional for use instead of the first configuration" were not present in any of the claims pending in the Previous Non-Final Office action and have only been amended to claim 11, the sole independent claim of Group II. Searches for subject matter that might be within those limitations are not likely encompassed in the focused searches performed in preparation of the previous Office action. Thus, wholly new searches, as if for a first action on the merits, are required for determining allowability - therefore creating a serious examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Steven Petkovsek on 15 July 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Examiner initially inquired as to where the original disclosure supports the amendments to claim 11. Applicant provided that Fig. 8 and paragraphs 157-161 of the original disclosure appear to support claim 11 as currently amended. Upon further consideration of the claim Examiner determined that an election/restriction must be required for the reasons provided above. Examiner gave applicant the opportunity to elect over the phone between Group I and Group II, explaining that the amendments to claim 11 require searching different areas from those searched for Group I to determine allowability. Examiner also noted that Group I claims appeared to be in condition for allowance, so electing Group I would likely result in Group II being canceled and Group I being allowed. However, Applicant could not make the election without further consideration and requested this written Election/Restriction Requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas R Cairns/Primary Examiner, Art Unit 2468